People v Clyburn-Dawson (2019 NY Slip Op 00812)





People v Clyburn-dawson


2019 NY Slip Op 00812


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, AND DEJOSEPH, JJ. (Filed Feb. 1, 2019.) 


MOTION NO. (386/15) KA 08-00886.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vLAZARUS CLYBURN-DAWSON, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.